IN THE SUPREME COURT OF THE STATE OF DELAWARE

JO-ANNE F. ULLRICH,        §
                           §                  No. 539, 2015
    Defendant Below,       §
    Appellant,             §                  Court Below—Superior Court
                           §                  of the State of Delaware
    v.                     §
                           §                  C.A. No. N13C-11-118
NAVY FEDERAL CREDIT UNION, §
                           §
    Plaintiff Below,       §
    Appellee.              §

                          Submitted: June 27, 2016
                          Decided:   July 18, 2016

                                      ORDER

      This 18th day of July 2016, it appears to the Court that:

      (1)    This appeal is from the Superior Court’s entry of judgment against the

appellant, Jo-Anne Ullrich, in a breach of contract action brought by the appellee,

Navy Federal Credit Union. Ullrich’s opening brief was due to be filed by April

22, 2016. When Ullrich did not file the brief, the Chief Deputy Clerk issued a brief

delinquency notice, dated April 27, 2016, advising Ullrich that the brief must be

filed within seven days. Ullrich did not respond to the brief delinquency notice

and did not file the opening brief.

      (2)    On May 5, 2016, the Clerk issued a notice, by certified mail, directing

Ullrich to show cause why the appeal should not be dismissed for failure to file the

opening brief. The notice to show cause directed Ullrich to respond within ten
days and advised her that if she did not respond, dismissal of the appeal would be

deemed to be unopposed.

      (3)    On May 23, 2016, Ullrich responded to the notice to show cause and

asked for more time to file the opening brief. By letter dated May 23, 2016, the

Clerk advised Ullrich that the Court would hold the notice to show cause in

abeyance pending receipt of her opening brief on or before June 24, 2016. Ullrich

was informed that if the brief was not filed by June 24, 2016, the appeal would be

dismissed without further notice and as unopposed.

      (4)    Ullrich has filed nothing further in this case and has not filed the

opening brief. Under these circumstances, dismissal of the appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 29(b)

and 3(b)(2), that the appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                             Justice




                                        2